EXHIBIT 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO SECTION In connection with the Annual Report of Euro Group of Companies, Inc. (formerly ICT Technologies, Inc.) (the "Company") on Form 10-/A for the period ended December 31, 2009 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Andrew Eracleous, Chief Financial Officer of the Company, certify, pursuant to 8 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: (1) The Report of the Company fully complies with the requirements ofsection 13(a) of the Securities Exchange Act; and (2) The information contained in the Report fairly presents, in allmaterial respects, the financial condition and result of operations of theCompany. /s/Andrew Eracleous Andrew Eracleous November 19, 2010 These certifications are being furnished pursuant to section 906 of the Sarbanes-Oxley Act of 2002 and, except to the extent required by the Sarbanes-Oxley Act, shall not be deemed to be filed as part of the periodic report described herein nor shall they be deemed filed by Euro Group of Companies, inc. for purposes of Section 18 of the Securities Exchange Act of 1934,as amended.
